       Case 1:19-cv-10271-WGY Document 62 Filed 12/22/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS



  JASON RONALD MULLEN
                  Plaintiff
                                                       CIVIL ACTION
            V.
                                                       NO. 1:19-10271-WGY

     HAMEED et al
                         Defendant



                                 JUDGMENT


YOUNG, D. J.


      In accordance with the Court's Order dated December 22, 2020

granting defendants’ motion for summary judgment in the above-entitled action,

it is hereby ORDERED:

                  Judgment for the defendants.



                                                 By the Court,


 December 22, 2020                                /s/ Jennifer Gaudet
Date                                             Deputy Clerk
